DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 11-13 remain withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim Min Soo et al. (KR 20170073475) in combination with KR 100932356.
	In the abstract, claim 7, and ¶ 234, Kim Min Soo et al. teach a modified polymer comprising a repeating unit derived from a styrene-based compound represented by chemical formula 1 comprising modifier-derived functional group represented by chemical formula 13 at one end, and comprising a unit derived from a conjugated diene-based monomer, wherein the polydispersity index (Mw/Mn) thereof is 1.0-3.0 (see claims 6-9 and 12).
	Kim Min Soo et al. differ from the claimed invention in that the polydispersity index curve obtained by gel permeation chromatography of the polymer is not explicitly disclosed as unimodal.  However, it is known in the art to prepare the unimodal polymers by using a conjugated diene-based monomer and an aminoalkoxysilane-based modifier (see claim 16 and ¶ 151 to 165 of KR 100932356.)
	Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made, for the polymers of Kim Min Soo et al. to be unimodal, as in the teachings of KR 100932356, motivated by a reasonable expectation of success. 
	Regarding the amended language requiring the modified conjugated diene-based polymer satisfies 1<C.N.<F, where F is the number of functional groups of the modifier, as anyfunctionalized/ modified conjugated diene-based polymers has at least one functional group and achieving the absolute “F” coupling of every functional group of the modifier is not possible, the C.N. would inherently meet that equation recited in the claims.
	Regarding Claim 5, it is noted that while claim 5 further defines the modifier structure of  Formula 3 in claim 3, lack of teaching Formula 3 does not negative the teaching of Formula 2 in claim 3, which is claimed in the alternative to Formula 3.  Thus, as the prior art meets the requirements for claim 3 with regard to Formula 2, claim 5 is also met, as it is the alternatively claimed formula 3.

Response to Arguments
Applicant's arguments filed 02/02/2022 have been fully considered but they are not persuasive.

While Applicant argues that the cited art fails to disclose a modified conjugated diene-based polymer having the combination of a as recited in claim 1, Applicants references to Reference Examples 1 and 2, and Comparative Examples 1 of the present application do not show a predictive consistency, or unexpected results that would clearly distinguish the present claims for the prior art with the claimed modified monomer and silane modifier.  Even most of Applicant’s comparative examples in Table I appear to meet said monomodal distribution, PDI and coupling number parameters.

Regarding the arguments that none of the examples of Soo use the modifier of formula 13, applicant is reminded that the teachings of Soo are not limited to the examples. It is noted that KR 100932356 (Tsukimawashi) teaches preparing the unimodal polymers using the conjugated diene-based monomer and the aminoalkoxysilane-based modifier (see claim 16 and ¶ 151 to 165 of KR 100932356.)

Further, in response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.

	Any inquiry concerning this communication or earlier communications from the examiner should be directed to KELECHI CHIDI EGWIM whose telephone number is (571)272-1099. The examiner can normally be reached M-Th 9-7.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gwendolyn Blackwell can be reached on (571) 272-5772. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/KELECHI C EGWIM/Primary Examiner, Art Unit 1762                                                                                                                                                                                                        
KCE